DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant filed a response; amended claim 1 and 5; cancelled claim 2; submitted corrected drawing sheets; and submitted a Terminal Disclaimer on 12/28/2021. Applicant also submitted priority documents on 11/09/2021. 
In view of amendments made to claim 2 and 5, the claim object and 112(b) rejection previously presented on 09/28/2021 is withdrawn. 
In view of the Terminal Disclaimer submitted, the double patenting rejection previously presented is withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chase Brill on 03/08/2021. 
The application has been amended as follows: 
Withdrawn claims 9-22 are cancelled. 
In claim 4, “The method of manufacturing a light emitting device according to claim 3 further comprising” is replaced with --The method of manufacturing a light emitting device according to claim 3, further comprising--. 

REASONS FOR ALLOWANCE
Claims 1 and 3-8 are allowed. 
The following is an examiner’s statement of reasons for allowance: 

mounting a light emitting element on a substrate (Figure 3a, item 11 and 10 and [0043]); 
disposing a light shielding frame on a sheet, the light shielding frame having an opening (Figure 3b, item 24 and [0042]); 
disposing a plate-shaped light transmissive member, the plate-shaped light transmissive member having a first face and a second face opposite the first face, wherein an outer perimeter of the first face is greater than an inner perimeter of the opening, such that the first face opposes the sheet and a space is located between the light transmissive member and the opening (Figure 3b and [0024]);
bonding the light guide support member by bonding an upper face of the light emitting element and the second face of the light transmissive member, to thereby secure the light guide support member on the light emitting element (Figure 3b and 3c and [0045]); and
forming a light reflecting member (“the second light reflecting member”) surrounding the light emitting element by filling the space between the substrate and the light shielding frame and the space between the light shielding frame and the light transmissive member [0025], [0045]. 

Owada does not explicitly disclose (1) an outer perimeter of the first face is smaller than an inner perimeter of the opening, such that the first face opposes the sheet and a space is located between the light transmissive member and the opening; (2) forming a light guide support member by filling the space with a first light reflecting member such that the first light reflecting member supports the light shielding frame and the light transmissive member before the step of bonding the light guide support member and light emitting element; (3) using a second reflecting resin to form second light reflecting member; and (4) the second face is larger than the first face, wherein in a plan view as seen from above, the light transmissive member is placed such that at least a portion of an outer perimeter of the second face is positioned outward of the inner perimeter of the opening. 
206a is used at the interface of the light emitting element 101 and translucent material 102, bonding material creep up the inclined surfaces 107 can be suppressed by the presence of the exposed surface 106b. Suenaga teaches bonding material can absorb or scatter light from the light emitting element 101, while the light reflecting resin 103 can efficiently reflect light from the light emitting element 101 and, therefore, it is preferable to avoid intervening bonding material on surfaces other than the bonded surface 106a. Suenaga also teaches by establishing inclined surfaces 107, the surface area of the sides of the translucent material 102 can be increased compared to the surface area for vertical sides between the upper surface 108 and lower surface of the translucent material 102 (Col 7, Ln 53- Col 8, Ln 11). This can improve translucent material 102 heat transfer without inducing any loss of brightness, and can reduce the thermal resistance of the light emitting device (Col 7, Ln 53- Col 8, Ln 11). 

Kotani teaches a semiconductor light-emitting device, wherein the  reflective material 18 may contact with a step (Figure 7, item 16a and Figure 8, item 16b, [0100]-[0102]), which is located within the first surface of the transparent plate 16 and also is located between the first surface and the second surface. While the reflective material of Kotani has an outer perimeter of the second face positioned on the outside of the inner perimeter of the opening, Kotani does not teach a space located between the reflective material and the opening as required in claim 1. It would not have been obvious to modify Owada in view of Suenaga with the step of Kotani. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HANA C. PAGE
Examiner
Art Unit 1745



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742